                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:17-CR-053-KDB-DCK

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,
                                                  )     ORDER
 vs.                                              )
                                                  )
 TODD BARRY GREENBURG,                            )
                                                  )
                                Defendant,        )
                                                  )
 and                                              )
                                                  )
 COURTESY CJDR OF                                 )
 SUPERSTITUTION SPRINGS,                          )

                                Garnishee.


       THIS MATTER IS BEFORE THE COURT on the Government’s “Motion for

Dismissal Of Order Of Continuing Garnishment” (Document No. 46) filed April 22, 2021. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate Having carefully considered the motion and the record, the

undersigned will grant the motion.

       By the instant motion, the Government reports that it has “received written notice from the

Garnishee that the Defendant’s employment ended on February 26, 2021.” (Document No. 47, p.

1).

       IT IS, THEREFORE, ORDERED that the “Motion for Dismissal Of Order Of

Continuing Garnishment” (Document No. 46) is GRANTED.                 The Order of Continuing

Garnishment filed in this case against Defendant is dismissed.




       Case 5:17-cr-00053-KDB-DCK Document 48 Filed 04/22/21 Page 1 of 2
SO ORDERED.

                         Signed: April 22, 2021




Case 5:17-cr-00053-KDB-DCK Document 48 Filed 04/22/21 Page 2 of 2
